Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 1 of 30



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-61430-CIV-MORENO/SELTZER

  ELIZABETH E. BELIN,
  CHRISTOPHER MITCHELL,
  KEVIN FURMAN, MITCHELL KIRBY,
  GABRIELLE WATSON and KATHRYN
  SVENSON, individually and on behalf of all
  others similarly situated,

               Plaintiffs,

  v.

  HEALTH INSURANCE INNOVATIONS, INC.,
  HEALTH PLAN INTERMEDIARIES
  HOLDINGS, LLC and MICHAEL KOSLOSKE,

             Defendants.
  ______________________________________/

                             REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court on Defendants Health Insurance Innovations, Inc.,

  Health Plan Intermediaries Holdings, LLC, and Michael Kosloske’s Motion to Dismiss

  Amended Class Action Complaint and to Strike and Supporting Memorandum (“Motion”

  or “Motion to Dismiss”) (DE [27]), which was referred to the undersigned Magistrate Judge

  pursuant to 28 U.S.C. § 636 (DE [28]). For the reasons that follow, the undersigned

  respectfully RECOMMENDS that the Motion (DE [27]) be GRANTED IN PART and

  DENIED IN PART.
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 2 of 30



  I.     AMENDED COMPLAINT

         Plaintiffs are individual consumers who were not covered by employer health plans.

  They allege that Defendants1 engaged in a fraudulent scheme that misled them and others

  into believing that they were purchasing major medical insurance when, in reality, they

  were purchasing “limited benefit indemnity plans” and “medical discount plans” that, at

  best, defrayed a fraction of the out-of-pocket costs.    Cplt. ¶ 1, DE [1]. The Amended

  Complaint accuses Defendants of developing the limited benefit indemnity and medical

  discount plans, as well as the distribution channels for those plans.

         The alleged distribution channels included two distributors: Simple Health and

  Donisi Jax, Inc., d/b/a Nationwide Health Advisors (“Nationwide Health”). Plaintiffs allege,

  among other things, that Defendants funded the sales operations at Simple Health and

  Nationwide Health, trained their sales agents, reviewed and edited the scripts used by their

  agents, provided an online platform for sales agents to quote and sell Defendants’

  insurance products, collected monthly premiums for plans sold by Simple Health and

  Nationwide Health, and accounted for and distributed “extremely generous commissions”

  for those sales. Further, Plaintiffs allege that the sales agents at Simple Health and

  Nationwide Health induced consumers to purchase Defendants’ products by reading a

  uniform script that misrepresented that they were purchasing a “PPO” from a reputable,

  “A-rated” insurance carrier when, in fact, they were purchasing “virtually worthless” limited

  benefit indemnity and medical discount plans.



         1
           Defendants are Health Insurance Innovations, Inc. (“HIIQ”) and Health Plan
  Intermediaries Holdings, LLC (“HPIH”) (collectively, the “HII Defendants”) and their founder
  and former CEO, Michael Kosloske (“Kosloske”) (collectively, “Defendants”).

                                               -2-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 3 of 30



         The Amended Complaint raises six counts: Count I – Violation of RICO 1962(c)

  Against all Defendants; Count II – Section 1962(d) RICO Conspiracy Against all

  Defendants; Count III – Aiding and Abetting a Violation of RICO 1962(c) Against all

  Defendants; Count IV – Aiding and Abetting Breach of Fiduciary Duty Against the HII

  Defendants; Count V – Aiding and Abetting Fraud Against the HII Defendants; and Count

  VI – Unjust Enrichment Against the HII Defendants.

  II.    MOTION TO DISMISS

         Defendants move to dismiss the Amended Complaint for being a shotgun pleading

  in violation of Rules 8(a) and 10(b), Federal Rules of Civil Procedure, and for failing to

  plausibly allege sufficient facts to state claims for violations of RICO, RICO conspiracy,

  aiding and abetting a RICO violation, and the common law counts of aiding and abetting

  a breach of fiduciary duty and fraud and of unjust enrichment. Defendants also move to

  strike allegedly immaterial and impertinent portions of the Amended Complaint. Plaintiffs

  responded (DE [32]) (“Response”) to the Motion, and Defendants replied thereto (DE [36])

  (“Reply”). The Motion to Dismiss is now ripe for review.

  III.   LEGAL STANDARDS

         At the pleading stage, a complaint must contain “a short and plain statement of the

  claim showing the [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a). Although Rule 8(a)

  does not require “detailed factual allegations,” it does require “more than labels and

  conclusions”; a “formulaic recitation of the elements of a cause of action will not do.” Bell

  Atl. Corp v. Twombly, 550 U.S. 544, 555 (2007). To survive a motion to dismiss, “factual

  allegations must be enough to raise a right to relief above the speculative level” and must

  be sufficient “to state a claim for relief that is plausible on its face.” Id. at 555, 570. “A

                                               -3-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 4 of 30



  claim has facial plausibility when the plaintiff pleads factual content that allows the court

  to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

  Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “The mere possibility the defendant acted

  unlawfully is insufficient to survive a motion to dismiss.” Sinaltrainal v. Coca-Cola Co., 578

  F.3d 1252, 1261 (11th Cir. 2009), abrogated on other grounds by Mohamad v. Palestian

  Authority, 132 S. Ct. 1702 (2012).

         In considering a Rule 12(b)(6) motion to dismiss, the court’s review is generally

  “limited to the four corners of the complaint.” Wilchombe v. TeeVee Toons, Inc., 555 F.3d

  949, 959 (11th Cir. 2009) (quoting St. George v. Pinellas County, 285 F.3d 1334, 1337

  (11th Cir. 2002)). In reviewing the complaint, the court must do so in the light most

  favorable to the plaintiff, and it must generally accept the plaintiff’s well-pleaded facts as

  true. See Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Am. United Life Ins. Co. v.

  Martinez, 480 F.3d 1043, 1057 (11th Cir. 2007). But “[c]onclusory allegations, unwarranted

  deductions of facts or legal conclusions masquerading as facts will not prevent dismissal.”

  Jackson v. Bellsouth Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004) (citation omitted);

  see also Iqbal, 129 S. Ct. at 1949 (“[T]he tenet that a court must accept as true all of the

  allegations contained in a complaint is inapplicable to legal conclusions ”).

         Further, Rule 9(b), Federal Rules of Civil Procedure, requires that allegations of

  fraud must be pled with particularity. “To comply with Rule 9(b), a plaintiff must allege: ‘(1)

  the precise statements, documents, or misrepresentations made; (2) the time, place, and

  person responsible for the statement; (3) the content and manner in which these

  statements misled the Plaintiffs; and (4) what the defendants gained by the alleged fraud.’”



                                                -4-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 5 of 30



  Cardenas v. Toyota Motor Corp., 2019 WL 4777891, at *2 (S.D. Fla. Sept. 30, 2019)

  (Moreno, J.) (quoting Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364,

  1380-81 (11th Cir. 1997) (per curiam)). “At bottom, the purpose of particularity pleading

  is to alert defendants to their precise misconduct and protect them against baseless

  charges of fraudulent behavior.” Id.

  IV.    ANALYSIS

         A.     Shotgun Pleading

         Defendants argue that the Amended Complaint’s “wholesale references to the FTC

  and state agencies’ proceedings and the incorporation of 229 paragraphs of conclusory,

  vague, and immaterial allegations into each of the six counts without any obvious

  connection between the counts” is an “impermissible style of shotgun pleading, which

  violates Rules 8(a)(2) and 10(b), [and] requires a dismissal of the Amended Complaint

  because it fails to give the defendants adequate notice of the claims against them and the

  grounds upon which each claim rests.” Motion at 7 (DE [27]) (citations and internal

  quotations omitted). See Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313,

  1321-23 (11th Cir. 2015) (discussing how a shotgun pleading is designed to confuse the

  opposition and the court by masking theories of relief not provided by law and which can

  prejudice an opponent’s case).

         The incorporation of general allegations into each separate count within a complaint

  does not transform it into a shotgun pleading, particularly where the counts are similar in

  nature. See S.E.C. v. Levin, 2013 WL 594736, at *9 (S.D. Fla. Feb. 14, 2013) (explaining

  that pleadings which merely incorporate the same set of factual circumstances into each

  count are sufficient to state a claim). Such a structure “avoids redundant and repetitive

                                              -5-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 6 of 30



  pleading.” JPMorgan Chase Bank, N.A. v. Mortg. Inc., 2010 WL 3952005, at *1 (S.D. Fla.

  Oct. 8, 2010). Here, however, Plaintiffs erred by incorporating all factual allegations –

  including claim-specific factual allegations – into every count.

         Plaintiffs are on solid ground when they maintain: “[T]he Amended Complaint is well

  organized and specifically detailed. It contains allegations that focus on the particular

  claims and provide necessary background. Plaintiffs included numerous headings to help

  the reader understand the content and direction of each group of paragraphs.” Response

  at 5 (DE [32]). Given the Amended Complaint’s meticulous organization and headings,

  Defendants cannot persuasively argue that they are unaware as to which factual

  allegations pertain to which claims, as that information is explicitly set forth in the headings.

  Nonetheless, in the first paragraph of each count, Plaintiffs unnecessarily incorporate all

  of the first 229 paragraphs – not just the general allegations, but the claim-specific factual

  allegations as well – thereby introducing an element of confusion. As a result, sets of

  paragraphs containing factual allegations clearly directed to only one count have been

  incorporated into every count. By way of example only, in paragraphs 100-08 (addressing

  aiding and abetting the breach of fiduciary duty), Plaintiffs set forth allegations showing the

  existence of a fiduciary duty. Yet, these paragraphs are also incorporated into the RICO

  count. And in paragraphs 109-11 (addressing aiding and abetting fraud), Plaintiffs set forth

  allegations in support of reliance. Yet, these paragraphs are also incorporated into the

  unjust enrichment count. To the extent Defendants argue that incorporating by reference

  all allegations into every count results in some “of the counts contain[ing] irrelevant factual

  allegations,” Pupke v. McCabe, 2014 WL 12621479, at *2 (S.D. Fla. Jan. 30, 2014), their

  argument is well taken. Accordingly, the undersigned recommends that the Motion to

                                                 -6-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 7 of 30



  Dismiss be granted to the extent that the incorporation paragraphs in each of the six counts

  – ¶¶ 230, 242, 246, 251, 256, 263 – be amended to include only those preceding

  paragraphs that pertain to that specific claim.

         B.     RICO

         Count I of the Amended Complaint alleges a civil RICO violation against all

  Defendants. The relevant portion of the RICO statute at issue provides:

         It shall be unlawful for any person employed by or associated with any
         enterprise engaged in, or the activities of which affect, interstate or foreign
         commerce, to conduct or participate, directly or indirectly, in the conduct of
         such enterprise's affairs through a pattern of racketeering activity or
         collection of unlawful debt.


  18 U.S.C. § 1962(c).     A civil RICO claim, therefore, requires a demonstration of the

  following elements: “(1) conduct (2) of an enterprise (3) through a pattern (4) of

  racketeering activity (5) that caused injury to business or property.” Ace Pro Sound and

  Recording, LLC v. Albertson, 512 F. Supp. 2d 1259, 1266 (S.D. Fla. 2007) (citing Langford

  v. Rite Aid of Ala., Inc., 231 F.3d 1308, 1311 (11th Cir. 2000)).

                1.     Causation and Standing

         Defendants first argue that Plaintiffs failed to adequately plead RICO causation and

  standing. They note that the central question for this Court is whether the alleged violation

  led directly to Plaintiffs’ injuries, without which Plaintiffs would lack standing to bring a

  RICO claim. See Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 461 (2006); Ray v. Spirit

  Airlines, Inc., 836 F.3d 1340, 1349 (11th Cir. 2016). According to Defendants, the RICO

  claim fails because Plaintiffs only assert that the sales calls constituting the alleged RICO




                                               -7-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 8 of 30



  violations were made by sales representatives of two independent marketing companies

  that are not parties to this action. The undersigned does not agree.

         An examination of the Amended Complaint makes plain that Plaintiffs allege a direct

  injury caused by Defendants. More specifically, Plaintiffs allege that, together with Simple

  Health and Nationwide Health, Defendants developed, reviewed, and approved a series

  of scripts to sell limited benefit indemnity plans and medical discount plans to consumers.

  Cplt. ¶¶ 3, 57, 165, 208, 210. Those scripts allegedly contained misrepresentations (while

  omitting other key information) aimed at leading consumers to believe they were

  purchasing major medical insurance. Id. ¶¶ 5, 6, 7, 45, 64, 68-80, 82-86. Simple Health

  and Nationwide Health employees read those scripts to consumers (including Plaintiffs and

  class members) over the phone – thereby repeatedly committing RICO predicate acts in

  the process. Id. ¶ 45. With knowledge of this scheme, Defendants then followed up with

  RICO predicates of their own, sending (and in Kosloske's case causing to be sent)

  thousands of membership cards and other product information to those consumers, as part

  of the overall scheme. Id. ¶¶ 45, 219.

         As a direct result, Plaintiffs and class members suffered injury. Relying on the

  misrepresentations, they were fraudulently induced to pay fees and commissions for

  products that were not major medical insurance. Id. ¶¶ 109-11, 195-98. According to the

  Amended Complaint, “Class Plaintiffs and class members paid fees and premiums that

  they otherwise would not have paid in the absence of the misrepresentations and

  omissions.” Id. ¶ 195. Had Plaintiffs and class members known they were not receiving

  major medical insurance, but instead would pay hundreds of dollars each month for an

  indemnity plan that provided a $50 per night discount, they allegedly would not have

                                              -8-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 9 of 30



  purchased the product. Id. ¶¶ 40, 81, 200. In addition, the Amended Complaint alleges

  that a subset of those Plaintiffs and class members – the “Medical Expense Subclass” –

  suffered further direct and foreseeable injury when their medical expenses later went

  unpaid. Id. ¶¶ 109, 199-201, 220.

         Defendants counter that they are not liable for any wrongdoing because the acts

  they committed – the mailing and emailing of membership cards and fulfillment

  documentation – did not themselves contain misrepresentations or omissions. For a

  violation to occur, however, the law does not require that the transmitted information itself

  contain the misrepresentation:

         To violate the wire fraud statute, it is not necessary that the transmitted
         information include any misrepresentation. The transmission itself need not
         be essential to the success of the scheme to defraud. An interstate wire
         transmission is “for the purpose of executing” the scheme to defraud if it is
         “incident to an essential part of the scheme” or “a step in the plot.”

  United States v. Hasson, 333 F.3d 1272, 1272-73 (11th Cir. 2003) (citing Schmuck v.

  United States, 489 U.S. 705, 715 (1989)). “The gravamen of the offense is the scheme to

  defraud, and any ‘mailing that is incident to an essential part of the scheme satisfies the

  mailing element.’” Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 647 (2008)

  (quoting Schmuck, 489 U.S. at 712). Because the membership documents and other

  post-closing activities were incident to an essential step in the scheme – leading Plaintiffs

  and class members to continue to pay for the products each month, and facilitating those

  payments – Defendants may be liable under RICO. Cplt. ¶ 216.

         Defendants also argue that Plaintiffs fail to allege Defendants’ participation in the

  fraudulent sales calls. Again, a review of the Amended Complaint reveals otherwise.

  Plaintiffs allege that Defendants maintained a “Call Center Quality Department” that

                                               -9-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 10 of 30



   monitored the calls made by Simple Health and Nationwide Health sales agents. Id. ¶¶

   3, 165. Yet, even if Plaintiffs had not alleged Defendants’ actual participation in the sales

   calls, they nonetheless do allege that Defendants caused the use of the mails or wires; id.

   ¶ 216, and that they “directed” Simple Health and Nationwide Health to use Defendants’

   online platform to quote and sell the products. Id. ¶¶ 3, 190. See SKS Constructors v.

   Drinkwine, 458 F. Supp. 2d 68, 76 (E.D.N.Y. 2006) (“[I]t is not necessary to allege . . . that

   the defendants have personally used the mails or wires; it is sufficient that a defendant

   'causes' the use of the mails or wires.”) (quoting Jerome M. Sobel & Co. v. Fleck, 2003 WL

   22839799, at *5 (S.D.N.Y. Dec. 1, 2003)); see also 18 U.S.C. §§ 1341, 1343.

                 2.     Pleading with Particularity

          Defendants additionally move to dismiss the Amended Complaint on the ground that

   Plaintiffs fail to satisfy the heightened pleading standard of Rule 9(b). They argue: “Fatally

   absent from Plaintiffs’ allegations are any of the requisite particularized facts regarding the

   precise documents and misrepresentations, the time and place of the statements, the

   content and manner in which Plaintiffs were misled, and what Defendants gained.” Motion

   at 9 (DE [27]) (citing Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir.

   2010)). The undersigned, however, is not persuaded.

          “[A]llegations of date, time or place satisfy the Rule 9(b) requirement that the

   circumstances of the alleged fraud must be pleaded with particularity, but alternative

   means are also available to satisfy the rule.” In re Managed Care Litig., 150 F. Supp. 2d

   1330, 1347 (S.D. Fla. June 12, 2001) (Moreno, J.) (citing Durham v. Bus. Mgmt. Assocs.,

   847 F.2d 1505, 1512 (11th Cir. 1988)); see also Diamond Resorts Int’l, Inc. v. U.S.

   Consumer Att’ys, P.A., 2019 WL 3412169, at *3 (S.D. Fla. May 14, 2019) (“These factors

                                                -10-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 11 of 30



   are not exclusive, however, and a plaintiff may satisfy Rule 9(b)’s particularity requirements

   through alternative means”) (citation omitted). Plaintiffs plead the underlying fraud in

   significant detail. Indeed, Plaintiffs devote nearly 40 paragraphs to describing the contents

   of the standardized sales script used by Defendants’ agents and explaining how the scripts

   misled consumers. Cplt. ¶¶ 62-99.

          More specifically, the scripts used wording designed to lead consumers to believe

   they were buying ACA-compliant, comprehensive medical insurance through an exchange,

   telling consumers, “we want to find you a PPO,” although the plans being sold were not

   PPOs. Id. ¶¶ 68-69, 71, 75-76. Sales agents also told consumers they would search for

   different insurance options, when in reality the agents were allgedly always going to offer

   a limited benefit indemnity benefit plan regardless of the consumer’s individual needs. Id.

   ¶¶ 73-74. Indeed, Plaintiffs allege that no searches were conducted. Id. ¶ 74. Sales

   agents also allegedly told consumers that approval was contingent on health status when,

   in reality, approval was certain. Id. ¶ 72. Agents offered day-one coverage for preexisting

   conditions, which was untrue. Id. ¶ 77. They told consumers that the “insurance” could be

   used with any physician and at virtually any facility in the country – another falsehood. Id.

   ¶ 78. And the agents made statements designed to lead consumers to incorrectly believe

   that enhanced dental, vision, accidental death, and pharmacy coverage would be included

   at no extra cost. Id. ¶¶ 82-84.

          More fundamentally, the Amended Complaint alleges that agents failed to disclose

   to consumers that they were purchasing limited benefit indemnity plans, rather than

   comprehensive medical insurance. Id. ¶ 85. Compounding this failure, after agents had

   taken consumers' payments, their post-close script instructed them to tell consumers:

                                               -11-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 12 of 30



   “Now, they [the verification department] ALSO will tell you that this is not a major medical

   plan OR A DISCOUNT PLAN. Obviously this isn't a discount plan. This IS INSURANCE.”

   Id. ¶¶ 87-93. At the verification stage – which occurred after the consumer had already

   paid – verification agents were prompted by the scripts to dissuade consumers from asking

   any questions. Id. ¶¶ 94-99.

          As to the timing of the misrepresentations, those facts are adequately pled in the

   Amended Complaint as well. According to the Amended Complaint, the statements were

   made to consumers over a five-year period, with Simple Health starting in 2013 and with

   Nationwide Health starting in 2015. Id. ¶¶ 44, 47-48, 215. As to the location of the

   misrepresentations, the Amended Complaint makes clear that agents made them from

   offices in South Florida to consumers throughout the nation. Id. ¶ 10(a)(ii)2. As to the gain

   from the fraud, Plaintiffs specifically allege that the scheme brought a stream of fees and

   premiums and allowed Defendants to bundle cheap and relatively worthless products and

   represent them as something more valuable and expensive – that is, major medical

   insurance – thereby, enabling them to sell the products at an unfair premium and causing

   Plaintiffs to overpay. Id. ¶¶ 44, 49, 52, 54-55, 195-198, 201, 207.

          Beyond describing with particularity the common scheme as it applied to all class

   members, the Amended Complaint also alleges with particularity how that scheme was

   applied personally to each named Plaintiff; it describes the “who, what, when and where”

   of the fraud for each Plaintiff. Id. ¶¶ 112-162.

          Defendants argue that Plaintiffs failed to identify misrepresentations within the

   post-sale fulfillment documents that Defendants sent to Plaintiffs. Yet, as previously noted,

   “[t]o violate the wire fraud statute, it is not necessary that the transmitted information

                                               -12-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 13 of 30



   include any misrepresentation.” Hasson, 333 F.3d at 1272.            Plaintiffs allege that

   Defendants’ transmission of fulfillment documents and other post-closing activities

   constitute predicate acts because they were incident to essential steps in the fraudulent

   scheme. Furthermore, Plaintiffs allege other essential steps taken by Defendants: they

   bundled the products, establishing an inflated premium, Cplt. ¶¶ 3, 44, 46, 78, 207,

   210; they created the distribution channels for those products, id. ¶¶ 3, 46, 102, 210, 211,

   214; with knowledge of the scheme, Defendants reviewed, edited, and approved the

   scripts, id. ¶¶ 3, 57, 164, 165, 210; they trained, monitored, and audited the sales agents,

   id.; they licensed the sales agents, id. ¶¶ 3, 172, 210; and they financed the operations of

   Simple Health and Nationwide Health, id. ¶¶ 3, 10, 11, 52, 186, 210.

          Finally, Defendants argue that Plaintiffs fail to plausibly allege a “pattern of

   racketeering activity” because, at its core, the Amended Complaint is merely a commercial

   dispute over the marketing of health insurance products. Motion at 10 (DE [27]) (citing In

   re Mouttet, 493 B.R. 640, 661 (Bankr. S.D. Fla. 2013) (“The RICO statutes are not

   designed as a vehicle to resolve general commercial disputes.”).

          Although RICO statutes were not designed as a vehicle to resolve general

   commercial disputes, the “United States Supreme Court repeatedly has rejected the

   argument that RICO should be narrowly construed as a per se exclusion of business

   disputes.” Special Purpose Accounts Receivable Co-op. Corp. v. Prime One Capital Co.,

   202 F. Supp. 2d 1339, 1346 (S.D. Fla. 2002) (citing H.J. Inc. v. NW Bell Tel. Co., 492 U.S.

   229, 246 (1989) (“[T]he legislative history shows that Congress knew what it was doing

   when it adopted commodious language capable of extending beyond organized crime.”));

   see also Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 499 (1985) (“Congress wanted to

                                              -13-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 14 of 30



   reach both ‘legitimate’ and ‘illegitimate’ enterprises. The former enjoy neither an inherent

   incapacity for criminal activity nor immunity from its consequences.”) (citations omitted).

          The undersigned concludes that Plaintiffs have adequately pled a RICO scheme

   and Defendants’ participation in it.

                 3.     Association-in-Fact Enterprise

          Defendants argue that the Amended Complaint contains no plausible allegations

   of an association-in-fact enterprise required to state a RICO claim. See 18 U.S.C. §

   1961(4). Having reviewed the Amended Complaint, the undersigned is not persuaded by

   Defendants’ argument.

          In Boyle v. United States, 556 U.S. 938, 948 (2009), the Court determined that a

   RICO enterprise does not need to have a “hierarchical structure or ‘chain-of-command’”

   or “a name, regular meetings, dues, established rules and regulations, disciplinary

   procedures, or induction or initiation ceremonies.” But the Court determined that, at a

   minimum, an enterprise must possess three structural features: “a purpose, relationships

   among those associated with the enterprise, and longevity sufficient to permit those

   associates to pursue the enterprise’s purpose.” Id. at 946. Toward this end, Plaintiffs must

   plausibly allege: (1) the identity of a RICO defendant that is distinct from the RICO

   enterprise; see Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158, 161 (2001); and

   (2) that the RICO person conducted or participated in the conduct of the affairs with the

   RICO enterprise. See Reves v. Ernst & Young, 507 U.S. 170, 185 (1993).

          Defendants argue that Plaintiffs fail to “allege an enterprise distinct from Defendants’

   business.” Motion at 11 (DE 27). This distinction element, however, requires only that “a

   Section 1962(c) enterprise cannot be comprised of a corporation and its employees or

                                                -14-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 15 of 30



   subsidiaries.” In re Managed Care Litig., 150 F. Supp. 2d at 1342 (S.D. Fla. 2001)

   (Moreno, J.)) (citing United States v. Goldin Indus., Inc., 219 F.3d 1271, 1275 (11th Cir.

   2000). Here, the enterprise alleged by Plaintiffs extends beyond Defendants and their

   employees. Moreover, Plaintiffs do allege that the enterprise is distinct from Defendants’

   business; more specifically, they allege that Defendants “sold other products legitimately,”

   and that not all of Defendants’ revenues were generated by sales of limited benefit

   indemnity and medical discount plans through Simple Health and Nationwide Health. Cplt.

   ¶ 43.

           Plaintiffs also plead the association-in-fact enterprise’s purpose – “to deceptively

   maximize profitability.” Id. ¶¶ 44, 207. See Williams v. Mohawk Indus., Inc., 465 F.3d

   1277, 1284 (11th Cir. 2006)2 (stating that “the common purpose of making money [is]

   sufficient under RICO”) (citing U.S. v. Church, 955 F.2d 688, 698 (11th Cir. 1992)).

   Defendants argue that “[m]aximizing profits is a legitimate goal in any free economy,” and

   therefore not actionable under RICO, yet Plaintiffs point out that the enterprise bundled

   products that were not major medical insurance, fraudulently referred to them as “major

   medical insurance,” and sold them for more than they were worth. Id. Furthermore,

   although deceptively maximizing profitability was the ultimate purpose of the enterprise,

   Plaintiffs allege that its methods were illegitimate and in violation of RICO.

           Plaintiffs also plead the relationships between Defendants and Simple Health and

   between Defendants and Nationwide Health in detail. Defendants created the products

   that Simple Health and Nationwide Health sold through a network of independent


           2
          Abrogated on other grounds as recognized in Simpson v. Sanderson Farms, Inc.,
   744 F.3d 702, 714-15 (11th Cir. 2014).

                                               -15-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 16 of 30



   contractors and subagents. Cplt. ¶¶ 44, 207. The sales were made through a common

   scheme of fraudulent sales scripts read by the agents and reviewed, edited, and monitored

   by Defendants. Id. ¶¶ 3, 45, 65, 164-65, 210. Defendants then collected and distributed

   the proceeds. Id. ¶¶ 3, 49, 210. Specifically as to Kosloske, Plaintiffs allege that he:

   approved the products; recruited Simple Health and Nationwide Health through their

   principals, Dorfman, Spiewak, Donisi, and Jaxheimer; developed distribution channels

   through their companies; approved the financing of those companies; and participated in

   the management and operation of the enterprise’s compliance, training, and administrative

   functions. Id. ¶¶ 43, 211-12.

          Defendants argue that “[t]he business relationships of Defendants and Simple

   Health are merely business-to-business.” Motion at 10-11 (DE [27]). Yet, the fact that the

   relationships between Defendants and Simple Health and Defendants and Nationwide

   Health are grounded, at least in part, in contract does not place this arrangement beyond

   the reach of a RICO claim and transform it into a legitimate business relationship. In In re

   Managed Care Litig., the defendants sought dismissal of a RICO claim on the ground that

   the alleged enterprise was nothing more than a group of contracting parties. See 298 F.

   Supp. 2d at 1274-75. The court rejected that argument, stating “[o]nce again, Defendants

   turn to authority outside the Eleventh Circuit holding that severally contracting with various

   Defendants is insufficient.” Id. at 1274 (footnote omitted). Yet, the Eleventh Circuit has not

   bound itself to strict metaphysical structural requirements and has authorized just the type

   of allegations made in this case.” Id. at 1275 (citing Goldin II, 219 F.3d at 1274-75). To

   borrow the language of the Managed Care Litigation opinion, the undersigned “finds that

   the preliminary sketch of a RICO enterprise provided by the Plaintiffs” is sufficiently

                                               -16-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 17 of 30



   detailed, particularly given that those “pleadings are justifiably limited at this stage because

   Plaintiffs have not had the aid of discovery.” Id.

                 4.      Participation in Affairs of Enterprise

          According to Defendants, “[w]ithout any detailed allegations about the specific roles

   or interaction, Plaintiffs formalistically assert that these putative members ‘operated,

   managed, directed and/or conspired with an associated-in-fact enterprise.’” Motion at 11

   (DE [27]) (citing Cplt. ¶ 207). The undersigned does not agree.

          “The operation or management test requires that ‘in order to participate, directly or

   indirectly, in the conduct of such enterprise’s affairs,’ one must have some part in directing

   those affairs.” In re Managed Care Litig., 150 F. Supp. 2d at 1324 (quoting Reves, 507 at

   179). Thus, the Amended Complaint need only allege facts from which one can infer that

   Defendants “have some part in directing” the affairs of the enterprise.

          Here, the Amended Complaint is replete with allegations of Defendants’ role in

   operating and managing the enterprise. The pleading recites that Kosloske recruited

   Simple Health and Nationwide Health. Cplt. ¶ 211. Defendants financed the agents’

   operations, thereby bankrolling, at least in part, the enterprise’s operations. Id. ¶¶ 186-87.

   Additionally, Defendants allegedly undertook the following acts: they set the agents’

   commission rates, id. ¶ 192; they directed the enterprise’s billing and premium collection

   services, id. ¶¶ 49, 188-89; they directed call training and compliance monitoring, installing

   representatives at its agents’ call centers, id. ¶¶164-65; they reviewed, edited, and

   approved the fraudulent scripts, id. ¶¶ 3, 165; they registered the licenses of more than 40

   sales agents, id. ¶¶ 172, 191; they directed Simple Health and Nationwide Health to use

   Defendants’ online platform, id. ¶¶ 51, 190; and they “managed the ‘non-claims related

                                                -17-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 18 of 30



   experience’ of consumers,” including post-sale customer service and complaints, id. ¶ 166.

   Accordingly, the Amended Complaint’s factual allegations more than “support the inference

   that the Defendants have some part in directing the affairs of [the] Enterprise.” In re

   Managed Care Litig., 150 F. Supp. 2d at 1324.

          In sum, although Defendants argue that “[t]he allegations of Defendants’

   participation in the enterprise are limited to activities which suggest nothing more than

   normal market arrangements,” Motion at 13 (DE 27), the undersigned concludes that the

   factual allegations plausibly take Plaintiffs’ claims beyond the realm of a garden-variety

   commercial relationship and instead “support the inference that the Defendants have some

   part in directing the affairs of [the] Enterprise.” In re Managed Care Litig., 150 F. Supp. 2d

   at 1324.

          C.     RICO Conspiracy

          Preliminarily, Defendants argue that Count II, the RICO conspiracy claim, should be

   dismissed. According to Defendants, this derivative claim must be predicated upon a

   substantive RICO violation, yet Plaintiffs have failed to successfully state a claim for

   violation of § 1962(c). However, as set forth above, the undersigned has concluded that

   Plaintiffs have sufficiently plead a substantive RICO violation under § 1962(c), and,

   therefore, the predicate exists for Plaintiffs’ RICO conspiracy claim under § 1962(d).

          A RICO conspiracy requires either showing: (1) an agreement with the overall

   objective of the conspiracy; or (2) an agreement to commit two predicate acts.           Am.

   Dental, 605 F.3d at 1293.       The court may infer such agreements from a plaintiff's

   allegations. See In re Managed Care Litig., 298 F. Supp. 2d at 1281. Direct evidence is

   not required. See Am. Dental, 605 F.3d at 1293. Defendants argue that the Amended

                                               -18-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 19 of 30



   Complaint fails to allege any plausible facts to show an agreement with HII, HPIH, or

   Kosloske to pursue the overall objective of any conspiracy or that they agreed to commit

   two predicate acts. The undersigned does not agree.

          The allegations of the Amended Complaint strongly suggest or, at the very least,

   permit the inference that    Defendants agreed to the conspiracy’s overall objective.

   Plaintiffs allege that Defendants knew of the agents’ fraudulent sales practices. Indeed,

   Defendants allegedly monitored the agents’ sales practices, handled thousands of

   customer complaints that Defendants themselves categorized as “Agent Misreps,” and

   received numerous inquiries from state agencies regarding the agents’ sales practices.

   Cplt. ¶¶ 163-84. Had Defendants objected, rather than agreed, to the conspiracy’s

   objective – to mislead consumers to believe they were purchasing major medical insurance

   – it would be reasonable to assume that Defendants, upon learning of these sales

   practices, would have stopped Simple Health and Nationwide Health from continuing to

   engage in them. The fact that Defendants did not stop these practices permits the

   inference that Defendants consented to them.

          This inference is further strengthened by allegations of Defendants’ complicity. Far

   from intervening to stop these practices, Defendants continued to finance the operations

   of Simple Health and of Nationwide Health. Id. ¶¶ 3, 10, 11, 52, 186, 210. They licensed

   Simple Health’s and Nationwide Health’s sales agents. Id. ¶¶ 3, 172, 210. They paid high

   commissions to Simple Health and Nationwide Health, encouraging more sales. Id. ¶ 192.

   And they paid the agents’ legal fees when regulators investigated. Id. ¶ 193.

          Plaintiffs additionally allege an agreement to commit two predicate acts. Again,

   Plaintiffs allege that as part of the overall scheme, Defendants used the wires and mail to

                                              -19-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 20 of 30



   send enrollment packets, membership cards, billing statements, and customer

   service-related letters and to solicit customer payments. Id. ¶ 216. The undersigned,

   therefore, concludes that Plaintiffs have satisfactorily stated a claim for RICO conspiracy.

          D.     Aiding and Abetting Claims

          The Amended Complaint sets forth three aiding and abetting claims: aiding and

   abetting a RICO violation (Count III), aiding and abetting breach of fiduciary duty (Count

   IV), and aiding and abetting fraud (Count V).

                 1.     Knowledge and Substantial Assistance

          Generally, the requisite elements for aiding and abetting include: (1) knowledge of

   the underlying violation; and (2) substantial assistance in committing the wrongdoing. See

   In re Palm Beach Fin. Partners L.P. v. BMO Harris Bank, N.A., 488 B.R. 758. 771 (Bankr.

   S.D. Fla. 2013). The Amended Complaint sufficiently alleges actual knowledge and

   substantial assistance in support of the three aiding and abetting claims.

          The Federal Rules of Civil Procedure require that knowledge, the first element, be

   pled only generally. See Fed. R. Civ. P. 9(b). Nonetheless, as set forth in Section C,

   supra, the Amended Complaint pleads facts giving rise to a strong inference that

   Defendants knew of the scheme. Cplt. ¶¶ 163-84. These allegations plausibly support the

   knowledge element of an aiding and abetting claim.

          Substantial assistance, the second element, “occurs when a defendant affirmatively

   assists, helps conceal[,] or fails to act when required to do so, thereby enabling the breach

   to occur.” Lerner v. Fleet Bank, N.A., 459 F.3d 273, 295 (2d Cir. 2006). “Whether the

   assistance was ‘substantial’ depends on the totality of the circumstances.” Rudolph v.

   Arthur Anderson & Co., 800 F.2d 1040, 1046 (11th Cir. 1986). Here, the Amended

                                               -20-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 21 of 30



   Complaint contains numerous allegations showing that despite knowing of the scheme,

   Defendants substantially assisted Simple Health and Nationwide Health. Cplt. ¶¶ 185-94.

   Among the several actions that Defendants took with knowledge of the scheme were the

   following: they financed the agents’ operations, id. ¶¶ 186-87; they acted as the agents’

   third-party administrator, which included dealing with the customers who were victimized,

   id. ¶¶ 188-89; and they facilitated Simple Health’s licensing requirements and covered their

   legal fees arising out of the state regulatory investigations. Id. ¶¶ 191, 193. In sum,

   therefore, the Amended Complaint sufficiently alleges both knowledge and substantial

   assistance.

                 2.     Aiding and Abetting a Violation of the RICO Act

          Defendants suggest that Count III, the claim for aiding and abetting a § 1962(c)

   violation of the RICO Act, should be dismissed for one of the same reasons that they argue

   the RICO conspiracy claim should be dismissed. According to Defendants, this derivative

   claim must be predicated upon a substantive RICO violation, yet Plaintiffs have failed to

   successfully state a claim for violation of § 1962(c). Again, for the reasons set forth above,

   the undersigned has concluded that Plaintiffs have sufficiently plead a substantive RICO

   violation under § 1962(c), and, therefore, the predicate exists for claiming the aiding and

   abetting of a RICO Act violation. Furthermore, although Defendants suggest that it is an

   open question whether RICO aiding and abetting liability exists in the Eleventh Circuit,

   Motion at 15 (DE [27]), this Court has previously acknowledged controlling precedent

   holding that it does. See In re Managed Care Litig., 135 F. Supp. 2d 1253, 1267 (S.D. Fla.

   2001) (Moreno, J.) (citing Cox v. Admin. U.S. Steel & Carnegie, 17 F.3d 1386, 1410 (11th



                                               -21-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 22 of 30



   Cir.1994)). Accordingly, the Amended Complaint states a claim for aiding and abetting a

   RICO violation.

                 3.     Aiding and Abetting a Breach of Fiduciary Duty

          Count IV is a claim for aiding and abetting a breach of fiduciary duty against the HII

   Defendants only. Unlike Counts I-III, Kosloske is not named as a defendant in this count.

   Defendants argue that the allegations of the Amended Complaint do no more than

   describe the marketing of an insurance product and “fail to plausibly infer a fiduciary

   relationship ‘where confidence is proposed by one party and a trust is accepted by the

   other, or where confidence has been acquired and abused.’” Motion at 15-16 (DE [27])

   (Gracey v. Eaker, 837 So. 2d 348, 352 (Fla. 2002) (citations omitted)).

          In Florida, insurance brokers like Simple Health and Nationwide Health owe a

   fiduciary duty of care to the insured that requires “the broker to inform and explain the

   coverage it has secured at the client’s direction.” Tiara Condo. Ass’n, Inc. v. Marsh, USA,

   Inc., 991 F. Supp. 2d 1271, 1279-80 (Fla. 2014) (citation omitted). An enhanced duty “to

   advise the client about the amount of coverage prudently needed to meet its complete

   insurance needs” applies when the broker encourages and engages in a “special

   relationship” with the customer. Id. at 1281. This “special relationship” can be shown

   where, among other actions, the agent: (i) “misrepresented the nature of the coverage

   being offered or provided, and the insured justifiably relied on that representation in

   selecting the policy”;   (ii) “voluntarily assumed the responsibility for selecting the

   appropriate insurance policy for the insured (by express agreement or promise to the

   insured)”; or (iii) “held itself out as having expertise in a given field of insurance being

   sought by insured, and the insured relied on that expertise.” Id. (citations omitted).

                                               -22-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 23 of 30



          Here, the Amended Complaint sufficiently alleges the requisite special relationship

   to establish a fiduciary duty. More specifically, it alleges a common scheme by Simple

   Health and Nationwide Health to misrepresent limited benefit indemnity and medical

   discount plans as comprehensive medical insurance. Cplt. ¶¶ 5-8, 64, 56-99. And it

   alleges that Plaintiffs reasonably relied thereon. Id. ¶¶ 101, 109-111.

          The Amended Complaint further alleges that, as evidenced by the scripts, agents

   held themselves out as experts and voluntarily assumed a fiduciary role. Agents touted

   their expertise:

          The name of my company is Simple Health, and we represent most of the
          MAJOR “A Rated” CARRIERS in the state of ____ . . . So I’m able to give
          all of your options, and find you the BEST PLAN for the BEST PRICE!

                                                  ****
          Remember, I work with virtually EVERY PLAN available in your state, so if
          I thought there were ANYTHING OUT THERE that was more beneficial for
          you than THIS plan, then THAT is what I’d be offering you! I take a lot of
          pride in what I do and I like to think that our relationship starts TODAY, okay?

   Id. ¶ 105. The Simple Health script also directed the sales agents to essentially choose

   the product for the customer:

          [You need a] PPO, that way you can keep your own doctors and hospitals.
          I want to get you prescription and lab coverage for your preventative care
          and maintenance. . . .

          Now, for your benefit I have included an additional dental plan along with
          your policy. This additional card gives you a dental and vision savings benefit
          which give you more coverage than any other traditional insurance plan.
          Also, I have included additional insurance benefits such as Accidental Death
          AND an Accident Medical Expense plan along with your package.

   Id. ¶¶ 104, 106. And to further cultivate the special relationship with customers, the Simple

   Health and Nationwide Health scripts encouraged customers to rely on sales agents to



                                               -23-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 24 of 30



   answer questions and assist with the plans they purchased, touting superior licensing,

   knowledge and training:

          Again, (first name) although you were able to contact your carrier directly and
          they are very nice people, they literally get paid minimum wage to read the
          answers to your questions off a piece of paper. Everyone here at Simple
          Health is fully licensed, trained on your policy, and here to help you. Please
          keep in touch with us for any question or concerns about your plan.

   Id. ¶ 107. The fiduciary duty allegations set forth in the Amended Complaint are sufficient

   under Florida law to overcome Defendants’ Motion to Dismiss. Ultimately, “[w]hether an

   insurance broker shared a ‘special relationship’ with its client is a question of fact for the

   jury.” Tiara Condo. Ass’n, Inc., 991 F. Supp. 2d at 1281-82.

                 4.     Aiding and Abetting Fraud

          Count V is a claim for aiding and abetting fraud against the HII Defendants only;

   again, Kosloske is not named as a defendant in this count. Defendants argue only that

   Plaintiffs fail to plead facts supporting a plausible inference that Defendants had knowledge

   of the fraud or that they rendered substantial assistance in connection with the marketing

   calls referenced in the Amended Complaint. Motion at 16 (DE [27]).

          In addition to knowledge and substantial assistance, the elements of a Florida

   common-law claim for aiding and abetting fraud require allegations that there existed an

   underlying fraud. See F.D.I.C. v. Group One Mortg., Inc., 2013 WL 2035150, at *3 (S.D.

   Fla. May 14, 2013) (citation omitted). The elements of common-law fraud in Florida

   include: (i) “a false statement concerning a material fact”; (ii) “knowledge by the person

   making the statement that the representation is false”; (iii) “the intent by the person making

   the statement that the representation will induce another to act on it”; and (iv) “reliance on



                                               -24-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 25 of 30



   the representation to the injury of the other party.” Bruhl v. Conroy, 2007 WL 983228, at

   *8 (S.D. Fla. Mar. 27, 2007) (citation omitted).

          The Amended Complaint satisfactorily alleges each of these elements.             The

   Amended Complaint alleges in particularized detail the materially false (and standardized)

   statements and omissions made by Simple Health and Nationwide Health, including details

   regarding the who, what, where, and when of statements and omissions to each Class

   Plaintiff. Cplt. ¶¶ 58-86, 112-62. The Amended Complaint additionally alleges the

   knowledge and intent of Simple Health and Nationwide Health, id. ¶¶ 56, 68, 85, 257, as

   well as the detrimental reliance by Plaintiffs and class members, id. ¶¶ 109-11, 195-201,

   258. The allegations of the Amended Complaint for aiding and abetting fraud are sufficient

   to overcome Defendants’ Motion to Dismiss.

          E.     Unjust Enrichment

          Count VI is a claim for unjust enrichment against the HII Defendants only; again,

   Kosloske is not named as a defendant in this count. Defendants argue that Plaintiffs

   cannot state a claim for unjust enrichment because the allegations indicate that Plaintiffs

   received only an “indirect benefit” and because this equitable claim relies upon the same

   factual predicates as, and is therefore duplicative of, the legal claims. Motion at 16-17 (DE

   [27]). “The prima facie case for a claim of unjust enrichment under Florida law requires 1)

   that the plaintiff conferred a benefit on the defendant, who has knowledge of the benefit;

   2) that the defendant voluntarily accepted and retained the benefit conferred; and 3) that

   the circumstances are such that it would be inequitable for the defendant to retain the

   benefit without paying the value of it to the plaintiff.” Century Sr. Servs. v. Consumer

   Health Ben. Ass’n, Inc., 770 F. Supp. 2d 1261, 1266–67 (S.D. Fla. 2011) (citing Hillman

                                               -25-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 26 of 30



   Const. Corp. v. Wainer, 636 So.2d 576, 577 (Fla. 4th DCA 1994)). “[A] party must allege

   that it had directly conferred a benefit on the defendants.” Id. at 1267 (internal quotations

   and citations omitted).

          The Amended Complaint alleges that Defendant Health Insurance Innovations, Inc.

   (“HIIQ”) is a publicly-traded holding company owning 100% of Defendant Health Plan

   Intermediaries, LLC (“HPIH”). Cplt. ¶¶ 18. “HIIQ receives distributions from [HPIH] to pay

   taxes and other expenses.” Id. Plaintiffs refer to HIIQ and HPIH collectively as HII

   Defendants. Id. ¶ 3. Plaintiffs allege unjust enrichment against both HIIQ and HPIH, that

   is, the HII Defendants collectively. Id. ¶¶ 263-266. Defendants argue that Plaintiffs’

   assertion as to the corporate structure “undermines Plaintiffs’ claim that Plaintiffs conferred

   a direct benefit to both HII and HPIH.” Reply at 9 (DE 36). The undersigned agrees.

          Indeed, it appears that HIIQ, the holding company, is only receiving an “indirect

   benefit” from Plaintiffs as a corporate parent, even if Plaintiffs were paying HPIH directly.

   “A benefit that a defendant gains that does not come directly from the plaintiff does not

   give rise to a claim for unjust enrichment.” Century, 770 F. Supp. 2d at 1267; see also

   Harvey v. Florida Health Scis. Ctr., Inc., 728 Fed. Appx. 937, 946-47 (11th Cir. 2018)

   (stating that an indirect benefit does not support first element of unjust enrichment). Thus,

   as presently pled, the unjust enrichment claim fails because Plaintiffs pleaded their unjust

   enrichment claim against both HIIQ and HPIH, that is, the HII Defendants, collectively; yet,

   HIIQ (the parent) is not receiving a direct benefit, as is required to state a claim for unjust

   enrichment. See Extraordinary Title Servs., LLC v. Florida Power & Light Co., 1 So.3d 400,

   404 (Fla. 3d DCA 2009) (rejecting unjust enrichment claim and holding that a plaintiff’s

   payments to a defendant’s subsidiary company did not constitute a direct benefit to

                                                -26-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 27 of 30



   defendant even though defendant ultimately retained a portion of the payments). In sum,

   because HIIQ, the parent (holding) company, is only receiving an indirect benefit, that party

   (only) must be dismissed from Count VI.

          With respect to Defendants’ argument that an unjust enrichment claim should be

   dismissed where there is an adequate legal remedy, the Eleventh Circuit has stated that

   the rule in Florida does not apply to unjust enrichment claims. See State Farm Mut. Auto

   Ins. Co. v. Physicians Injury Care Ctr., Inc., 427 Fed. Appx. 714, 722 (11th Cir. 2011), rev’d

   in part on other grounds State Farm Mut. Auto. Ins. Co. v. Williams, 563 Fed. Appx. 665

   (11th Cir. 2014)); see also Feiner v. Innovation Ventures LLC, 2013 WL 2386656, at *5

   (S.D. Fla. May 30, 2013) (Dimitrouleas, J.) (“[U]njust enrichment claims are available under

   Florida law even where adequate legal remedies exist.”). It is only where an express

   contract exists between the parties that an unjust enrichment count fails. See Feiner, 2013

   WL 23866565, at * 5.

          Although the Amended Complaint’s unjust enrichment count does rely upon the

   same general allegations as those incorporated into the Amended Complaint’s other

   counts, it is also based on particular facts that extend beyond those general allegations –

   the payment of fees and premiums to HIIQ and HPIH, and the unjust retainment of those

   payments. Cplt. ¶¶ 188, 264-65. Accordingly, the Amended Complaint adequately states

   a claim for unjust enrichment against Defendant HPIH (only).

   V.     MOTION TO STRIKE

          Finally, Defendants move to strike immaterial and impertinent portions of the

   Amended Complaint. Motion at 17-18 (DE 27). According to Defendants:



                                               -27-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 28 of 30



          The Amended Complaint is replete with references to the FTC proceeding
          and state agency matters. (D.E. 18 ¶¶ 2, 4, 74, 79, 184, 193, 194, 198, and
          202 to 206). The prejudice to Defendants is clear. Unless stricken,
          references to the FTC proceeding against third parties and state
          administrative matters unconnected to the core allegations in the Amended
          Complaint will only create significant confusion and diversion into immaterial
          matters.

   Reply at 10 (DE 36).

          Rule 12(f) of the Federal Rules of Civil Procedure allows a court to “strike from a

   pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

   matter.” Motions to strike serve “to ‘clean up the pleadings, streamline litigation, and avoid

   unnecessary forays into immaterial matters.’” Wiand v. Wells Fargo Bank, N.A., 938 F.

   Supp. 2d 1238, 1250 (M.D. Fla. 2013) (quoting Slone v. Judd, 2009 WL 5214984, at *1

   (M.D. Fla. Dec.29, 2009)). Yet, motions to strike “are not favored . . . and will usually be

   denied unless the allegations have no possible relation to the controversy and may cause

   prejudice to one of the parties.” King v. Metropolitan Life Ins. Co., 331 F. Supp. 2d 1361,

   1362 (M.D. Fla. 2003) (citing Poston v. Am. President Lines, Ltd., 452 F. Supp. 568, 570

   (S.D. Fla. 1978)); accord Augustus v. Bd. of Public Instruction of Escambia County, Fla.,

   306 F.2d 862, 868 (5th Cir. 1962) (“The motion to strike should be granted only when the

   pleading to be stricken has no possible relation to the controversy”) (citation omitted); 5C

   Wright and Miller, Federal Practice and Procedure: Civil 3d § 1380 (2004) (noting that to

   prevail on a motion to strike a party must show “that the allegations being challenged are

   so unrelated to the plaintiff’s claims as to be unworthy of any consideration as a defense

   and that their presence in the pleading . . . will be prejudicial to the moving party”).

          Although Defendants move the Court to strike references to the FTC case and

   interactions with state regulatory agencies as immaterial and impertinent, they fail to

                                                -28-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 29 of 30



   identify any particular portions of those allegations, nor do they explain why those

   allegations are prejudicial. To the contrary, a review of the Amended Complaint makes the

   relevance of both the FTC and the state regulatory references readily apparent. The

   references to the FTC action support Plaintiffs’ allegations regarding the underlying

   scheme, as United States District Judge Darrin Gayles had previously conducted an

   evidentiary hearing and found (i) that one of Defendants’ agents, Simple Health, made

   misrepresentations to consumers, and (ii) that “[t]hough consumers believed they were

   purchasing comprehensive health insurance coverage, [Simple Health] sold them

   practically worthless indemnity or discount plans.” Cplt. ¶ 206. Additionally, references to

   the state regulatory inquiries are relevant to the knowledge element of Plaintiffs’ claims.

   Id. ¶¶ 175-84. Over a period of years, Defendants received extensive state regulatory

   scrutiny relating to its agents’ “fraudulent and dishonest” sales practices, yet they failed to

   stop those practices. Accordingly, these allegations directly support Plaintiffs’ claims, and

   Defendants’ Motion to Strike should be denied.

   VI.    CONCLUSION

          For the foregoing reasons, the undersigned respectfully recommends that

   Defendants' Health Insurance Innovations, Inc., Health Plan Intermediaries Holdings, LLC,

   and Michael Kosloske’s Motion to Dismiss Amended Class Action Complaint and to Strike

   (DE [27]) be GRANTED IN PART and DENIED IN PART.                      More specifically, the

   undersigned RECOMMENDS that the Motion be granted to the extent that the

   incorporation paragraphs in each of the six counts – ¶¶ 230, 242, 246, 251, 256, 263 – be

   amended to include only those preceding paragraphs that pertain to that specific claim.

   The undersigned further RECOMMENDS that the Motion as to Count VI (Unjust

                                                -29-
Case 0:19-cv-61430-FAM Document 39 Entered on FLSD Docket 10/22/2019 Page 30 of 30



   Enrichment Against the HII Defendants) be granted to the extent that HIIQ (only) be

   dismissed. In all other respects, the undersigned RECOMMENDS that the Motion be

   DENIED.

           The parties will have fourteen (14) days from the date of being served with a copy

   of this Report and Recommendation within which to file written objections, if any, with the

   Honorable Federico A. Moreno, United States District Judge. Failure to file objections

   timely shall bar the parties from a de novo determination by the District Judge of an issue

   covered in the Report and shall bar the parties from attacking on appeal unobjected-to

   factual and legal conclusions contained in this Report except upon grounds of plain error

   if necessary in the interest of justice. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S.

   140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (1989); 11th Cir. R. 3-1 (2016).

           DONE AND SUBMITTED at Fort Lauderdale, Florida, this 22nd day of October

   2019.




   Copies via CM/ECF to:

   Honorable Federico A. Moreno

   All counsel of record




                                              -30-
